FOR IMMEDIATE RELEASE For More Information: Jim Delamater, President & CEO Northeast Bank, 500 Canal Street, Lewiston, ME 04240 www.northeastbank.com 1-800-284-5989 ext. 3569 jdelamater@northeastbank.com Northeast Bancorp Announces Earnings for Year and Quarter Ended June 2007 Lewiston, MAINE (August 3, 2007) – Northeast Bancorp (AMEX: NBN), the parent company of Northeast Bank, reported earnings for the fiscal year ended June 30, 2007 of $1,886,677, or $0.76 per diluted share, as compared to earnings of $4,004,199, or $1.59 per diluted share, for the prior fiscal year. Fourth quarter earnings for the 2007 period were $489,686, or $0.20 per diluted share, compared to $1,017,165, or $0.41 per diluted share, for the same period in 2006. The decline in earnings for the year-end and the quarter-end periods was attributable to a decrease in net interest income, a decline in earning assets, as well as to the increased cost to retain and grow core deposits and expenses related to four previously announced insurance agency acquisitions. Jim Delamater, President and CEO noted “Fiscal 2007 was a year of significant change for Northeast as we took bold moves to grow our infrastructure in support of the Company’s strategic plan to achieve full diversification of our revenue streams. The most important move was the rapid expansion of our insurance subsidiary, Northeast Bank Insurance Group, Inc., which has grown to eleven agency offices.”
